DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 15, 17, and 28-48) as well as the species of: bispecific antibody as type of binding protein, antigen-binding protein with two peptide chains, wherein the first peptide chain comprising V3 as a VL having SEQ ID NO. 159, V4 as a TCRbeta variable domain comprising SEQ ID Nos. 62, 65, and 71, and a framework with SEQ ID Nos. 87, 93, 94, 90, the second polypeptide chain having a V5 that is a TCR alpha variable region with SEQ ID Nos. 5, 56, and 35, and framework with SEQ ID Nos. 91, 92, 85, and 86, and V6 as a VH comprising SEQ ID NO. 160, wherein the first and second chains form one antigen binding site that binds KVLEHVVRV and another site that binds human TCR-CD3 complex, wherein the domains from N- to C-terminus are V3-V4-Fc1 in the first chain, and V5-V6-Fc2 in the second chain;  in the reply filed on 07/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
Claims 28-48 are new.
Claims 1-14, 16, and 18-27 are canceled.
Claims 15, 17, and 28-48 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For all the reasons discussed infra, some claims under examination fail the enablement and/or written description requirements.  None of the previously filed applications provide any more detail than the instant specification over the claimed invention.  Thus, for the same reasons below that these claims fail these requirements, so too would fail the priority documents, leaving the chain of priority broken and the U.S. effective filing date of claims 15, 17, 28-30, 32-37, 39-41, and 44 set at 07/30/2020.  The other claims under examination are currently enabled and described and so receive the U.S. effective filing date of 08/02/2019 as they are taught in 62/882131.  These claims include: 31, 38, 42-43, and 45-48.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 07/30/2020, 10/20/2020, 10/22/2021, and 05/03/2022 are being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  
These sequences can be found on pages 2 and 90.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The use of the term TWEEN (Pg. 73 and 123), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 9, 10, and 11. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http://, www., or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 states the antigen binding protein of claim 15 wherein the MHC protein is HLA-A*02.  However, this limitation does not further limit claim 15 which already recites all CDRs of the TCR.  Therefore, their epitope is defined inherently in claim 15 and further reciting it in claim 29 does not further limit claim 15.  Thus, claim 29 does not further limit the claim on which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicates are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17, 28-30, 32-33, 35-37, 39-41, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for antigen binding proteins comprising two peptide chains that together form two antigen binding sites, one based on the six TCR CDRs of claim 15 and the other on antibody VH/VL regions that together comprise six parental CDRs, does not reasonably provide enablement for similar binding proteins in which the antibody binding site comprises less than all six parental CDRs or .  comprises any mutated CDR.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 15 drawn to an antigen binding protein comprising a first and second peptide chain, the first chain comprising V3-V4 and the second chain comprising V5-V6, wherein together V4 and V5 comprise six TCR CDRs comprising SEQ ID Nos. 62, 65, 71, 5, 56, and 35, wherein V3 and V6 are antibody variable domains light and heavy respectively.
The nature of the invention is a bispecific antigen binding protein that binds a peptide/MHC complex and TCR/CD3 complex.
The level of skill of one skilled in this art is high.
The claims make clear that the antibody binding site requires six parental CDRs as it requires both VH and VL domains.  However, the specification provides a special definition of domain.  On page 4, the specification teaches that domain is a region of a protein defined on the basis of sequence homologies and related to a specific structural or functional entity.  This means that the term reads on even a single CDR, each of which can be identified based on homology and are functional units of a variable region.  Thus, in all claims rejected above, claims that do not recite three CDRs in each antibody variable domain read on such domains with one or two, but not all CDRs required for antigen binding.  Such domains are not enabled to make an antibody-based antigen binding site as discussed infra.
Furthermore, all claims above that recite percent identities to protein domains that comprise CDRs, wherein said CDRs are not defined reads on binding domains with mutated CDRs. These are not enabled also as discussed below.  See for example claim 37 and any others rejected here with this issue.
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   
Additionally, Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  It is noted that Bendig used Kabat CDRs in their humanization process (Pg. 86, Column 2, Paragraph, second).  Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3).  
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of an antibody includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibody-based binding sites recited as broadly as currently claimed.  They contain fewer than six CDRs as broadly as domain is defined.  
Moreover, claims not containing elements critical or essential to the practice of the invention, such as antibodies or antibody fragments not having all of the relevant functional complementarity determining regions (CDRs) in the proper site on an appropriate antibody heavy or light chain framework, are not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  In the case of antibodies, it is especially important to disclose which residues are permissive to mutation.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences USA, Vol., 79, Pg. 1979-1983, 1982).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  
Not knowing, absent further experimentation, which modifications function and which do not, when, as set forth above, even a single change of an encoded amino acid can unpredictably affect structure and function, leads to one having no predictability or expectation of success for the function of any given antibody modification.  Such random experimentation to identify at a later time what structure or fragment or modification is or is not functional and is embraced by Applicant’s claims is undue experimentation.  
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul, Rudikoff, and Bendig, the lack of guidance and direction provided by Applicant, and the absence of working examples, undue experimentation would be required to make and use functional antibody binding sites comprising fewer than all six parental CDRs with a reasonable expectation of success, absent a specific and detailed description in Applicant’s specification of how to effectively practice this and absent working examples providing evidence which is reasonably predictive that the recited antibody binding sites are functional, commensurate in scope with the claimed invention.

Claims 30, 34, 37, 41, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 30 recites the protein of claim 15 comprising SEQ ID Nos. 159-160 or regions 95% identical to either.  The percent homology recitations in this claim are new matter as neither the original claims nor the original specification teaches such variability in these domains.  Thus, the recitations of at least 95% identical thereto are new matter and the claim is rejected here.
Similarly, claim 34 recites an amino acid sequence at least 95% identical to SEQ ID Nos. 91, 92, 93 or 94.  Nowhere in the original disclosure are such percent identities taught for these domains.  Therefore, the claim contains new matter and is rejected here.  In some cases, an example or examples of mutations that can be made to these sequences is taught.  However, a species does not anticipate/teach a genus.  Thus, disclosure of one or a few point mutations does not constitute a genus as claimed.  Thus, the recitations above go beyond the original disclosure and contain new matter as discussed supra.
Claim 37 also recites a sequence of at least 95% identity to variable regions.  None of the recitations of percent identity were taught in the original disclosure and any species disclosed that may read on this limitation are only species and do not teach the broad genus of instant claims as stated supra.  Therefore, again, the claims go beyond what is originally contemplated and the claim contains new matter.
Claim 41 recites 95% identity to SEQ ID Nos. 136-137.  Both recitations of percent identity are new matter as the original disclosure never contemplates these genera.    Any species disclosed that may read on this limitation are only species and do not teach the broad genus of instant claims as stated supra.  Again, the claims go beyond what is originally contemplated and the claim contains new matter.
Claim 44 recites “diluent stabilizer”.  Something that stabilizes the diluent is not taught in the original disclosure associated with the claimed invention.  Thus, the claim contains new matter and is rejected here.  Applicant may consider adding a comma between the two words.  See page 87 of the specification.
In all cases of new matter above, the specification and original claims may be sufficient to render the limitations obvious.  However, this only proves that the limitations are not taught explicitly or implicitly in the original disclosure and supports the finding of new matter here.  Rendering the features obvious is not sufficient to provide original contemplation of the inventions here.  Thus, all claims above are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15, 17, 28-29, 32-36, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of now issued application 16/943313 in view of Johnson (US2009/0060910, published 03/05/2009). 
The now patented claims are drawn to similar molecules as the instant claims and differ mainly in recitation of the antibody binding site structures like CDRs rather than the CDRs of the TCR binding site as in instant claims.  Claim 1 of the now issued application is drawn to a bispecific antigen binding protein comprising two binding sites wherein one binds CD3 and the other binds a peptide/MHC complex wherein the CDRs of the antibody binding site are set forth.  The MHC can be HLA-A*02 as in issued claim 8.  The peptide of the MHC complex can be one from MAGE-A (claim 9) as in instant claims 15.  The second binding site can be from a TCR (issued claim 12).  These can include a site formed from SEQ ID No. 21 paired with SEQ ID NO. 30 (issued claim 13).  SEQ ID NO. 21 comprises instant SEQ ID NO. 151 and SEQ ID NO. 30 comprises instant SEQ ID No. 150.  These variable regions contain all the required framework regions of the instant claims above.  Thus, the recently issued claims relate to a species of the instant antigen binding protein of the claims rejected above wherein both binding sites are defined by variable regions and/or CDRs.  A pharmaceutical composition is also taught in issued claim 17 and methods of treating patients (interpreted as humans) are taught in issued claim 20.
The issued claims do not teach the formulae of instant claim 17 or that the protein should be humanized or a linker of instant SEQ ID NO. 96.
These deficiencies are remedied by Johnson.
Johnson teaches diabodies conjugated to Fc regions in Figure 9.  This figure also provides instant SEQ ID NO. 96.  Thus, making diabodies via connecting variable regions with said linker is known in the prior art and such a design could be used with the antigen binding proteins of the issued claims to predictably yield functional agents.  The diabodies can be bispecific and their domains are on two peptide chains for example (Figure 17).  Importantly, the variable regions are not restricted to a specific position in the chain or relative to one another (0144).  Thus, any format (VL-VH) or (VH-VL) will predictably function.  The same would be clear to one of ordinary skill in this art of the TCR variable regions of the issued claims.   Regardless, there are four variable regions and a finite combination of positions for them in the antigen binding protein and so all designs as in instant claims 15 and 17 are obvious to one of ordinary skill in this art.  All will predictably yield functional binding sites for both antigens.  Use of Fc regions will increase serum half-life (0145) as is known in the art and provide effector functions commonly used in tumor treatment (0155). Such will allow for the optimization of serum half-life for the therapeutic molecule and its efficacy and so use of Fc regions in the design is not only predictable but for specific advantage.  The molecules can be humanized (0034 and 0044) which is well-known to prevent HAMA responses in human patients for the advantage of improving therapeutic efficacy of the antigen binding molecule over time.  Thus, they are preferred by Johnson for human treatments (0165).
With respect to instant claim 29, the MHC is inherent to the TCR CDRs of the issue claims.  
Taken all together, the issued claims and the prior art combined clearly render the instant claims above obvious.
It is noted that the earliest non-provisional filing date of both the instant case and the issued case are the same date.  Therefore, a terminal disclaimer must be filed in both cases to obviate this rejection.

Conclusion
Claims 47-48 are allowed.
Claims 31, 38, 42-43 and 45-46 are objected to for depending on a rejected claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642